Title: To Benjamin Franklin from ——— Deviller, 28 February 1784
From: Deviller, ——
To: Franklin, Benjamin


          
            
              Rüe des Martires Montmartre No 12ce 28 fevrier 1784
              Monsieur
            
            Il se présente pour entrer a Mon service un nommé Campo qui dit avoir eu l’honneur de vous servir deux ans en qualité de valet de chambre officier. Comme jai pour usage de ne jamais prendre de domestique sans au préalable avoir l’attache des Maitres d’ou il sortents, Oseraije vous prier de me dire la verité

sur le Compte de cet homme s’il est fidel, point yvrogne ny débauché. Je vous en aurai la plus grande obligation et si votre reponse ne repond pas a mes voeus(?) je ne vous Comprometterai surement pas et je lui donnerai quelques raisons vagues pour qu’il ne puisse pas se douter que ce puisse estre votre reponse qui m’ayé empesché de le prendre. Pardon de la painne que je prend la liberté de vous donner mais c’est un service qui se rend ordinnairement entre gens honnestes. Je vous prie en attendant d’estre bien persuadé de la reconnoissance respectueuse avec la qu’elle je suis Monsieur Votre tres humble et tres obeissant serviteur
            
              Deviller
            
          
          
            Jai oublié d’avoir l’honneur de vous demander s’il n’etoit pas Marié
          
         
          Notation: DeViller 28 Fevr. 1784.
        